Citation Nr: 1735947	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  11-19 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right leg condition, to include as secondary to service-connected back and/or psychiatric disability(ies).

2.  Entitlement to service connection for a left leg condition, to include as secondary to service-connected back and/or psychiatric disability(ies).

3.  Entitlement to service connection for right foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2007 to June 2009. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision in which the RO, inter alia, denied the Veteran's claims for service connection for right and left leg intermittent numbness, right flat foot, back pain and right breast reduction with pain.  The Veteran filed a notice of disagreement (NOD) in September 2009.  A statement of the case (SOC) was issued in July 2011 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month. 

In January 2016, prior to certification of the appeal to the Board, the RO granted the Veteran's claim for service connection for chronic back strain, which resolved the claim for service connection.  To date, the Veteran has not disagreed with the assigned rating or effective date. 
The RO continued to deny the Veteran's claims for service connection (as reflected in a July 2016 supplemental SOC (SSOC)).

In September 2016, the Veteran and her husband testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

During the September 2016 hearing, as well as in a statement submitted on the same day, the Veteran withdrew the appeal regarding her service connection claim for breast reduction with pain.  See 38 C.F.R. § 20.204 (2016).


Although the RO characterized the claims for right and left leg numbness (claimed as radiculopathy), as secondary to service-connected back disability, as there is some indication that such condition may be related to medication taken for the Veteran's service-connected psychiatric disability, the Board has recharacterized the claim, as reflected on the title page.  The Board also notes that the RO characterized the claim for right flat foot, however, service treatment record reflects a diagnosis of plantar fasciitis, thus, the Board has characterized the claim more broadly to include consideration of this additional diagnosis of record, consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009)).  

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Virtual Benefits Management System (VBMS) and Virtual VA (VVA) claims processing systems. 

For the reasons expressed below, the remaining claims on appeal are  being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on her part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.  

A May 2008 service treatment record (STR) reflects an assessment of low back pain and suspicion of "2-3 radiculopathy."  A July 2008 STR reflects a magnetic resonance imaging (MRI) revealed degenerative disk disease and disk protrusion and noted the Veteran was positive for radiculopathy.  A September 2008 STR notes  an impression of chronic back pain and chronic neurologic findings and the physician recommended evaluation by neurologist to determine the non-dermatomal distribution of neurologic symptoms.  2009 STRs reflect the Veteran experienced numbness in her legs and was advised to stop taking Remeron, an antidepressant.  It further noted possible allergies to other psychiatric medications due to numbness, joint problems, and problems walking as her limbs went numb. 

An October 2015 VA examiner indicated that, although the Veteran reported symptoms of radiculopathy, there was insufficient evidence to diagnose this condition.  The examiner noted radicular pain consisting of severe numbness and paresthesias and/or dysesthesias involving the L2/L3/L4 femoral nerve roots in the bilateral legs.  The Veteran underwent an additional VA examination in February 2016.  The examiner provided diagnosis of chronic lumbar strain with no evidence of clinical lumbosacral radiculopathy.  

The Board finds, however, that the examinations/opinions are deficient.   

With respect to the question of diagnosis, the   2016 examiner acknowledged  that the Veteran did, in fact, exhibit signs of radicular pain consisting of severe numbness and paresthesias and/or dysesthesias involving the L2/L3/L4 femoral nerve roots in the bilateral legs, however, the examiner concluded there was insufficient evidence to diagnose radiculopathy of the lower extremities without discussing these findings or indicating f whether any additional testing would aid in confirming  or ruling out such a diagnosis.  The February 2016 examiner also indicated there was no evidence of clinical lumbosacral radiculopathy without any further explanation.  

Here, both examiners failed to address the numerous STRs, which noted the Veteran's complaints for numbness in the legs and the notation that she was positive for radiculopathy and recommended to see a neurologist.  In addition, the STRs also seems to indicate that the Veteran experienced bilateral leg numbness, joint problems, and difficulty walking as a reaction to her psychiatric medications with diagnosis of toxic-myopathy, and here, the Veteran is service-connected for a psychiatric disorder.  In addition, VA treatment records reflect the Veteran continues to take medication for her psychiatric symptoms.  However, the examiners did not address whether any disorder affecting her right and left legs is  secondary to the Veteran's medications taken for her service-connected psychiatric disability. 

With regard to the Veteran's claimed right foot condition, the Board notes that the April 2009 examiner provided a diagnosis of pes cavus right foot with supination of an unknown etiology and noted the Veteran's right foot was asymptomatic.  It was noted that the problem associated with the diagnosis was flat foot and that the Veteran wears inserts.  VA treatment records also note diagnoses of flat foot.  Also,  a September 2008 STR notes a  diagnosis of plantar fasciitis.  In the August 2009 rating decision, the RO found that that the examiner intended to diagnose pes cavus left foot with supination (for which the Veteran is already service-connected for) based on the examiner's notation of an asymptomatic right foot and no abnormal findings.  However, the Board notes that the examiner also noted no abnormal findings as to the left foot, and thus, additional clarification is necessary to determine the current nature of his right foot condition and to obtain an opinion addressing the relationship, if any, between the Veteran's right foot condition and the Veteran's service, to include the diagnosis of plantar fasciitis during service. 

Under these circumstances, the Board finds that the medical evidence currently of record is insufficient to resolve any of the remaining the claims on appeal, and that further medical development of each claim is warranted.   See 38 U.S.C.A. § 5103A (West 2014) ; 38 C.F.R. § 3.159 (2016); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

Therefore, on remand, the AOJ should arrange for the Veteran to undergo further neurological and foot examinations, each by an appropriate physician, and including appropriate testing. to resolve the questions as to diagnosis and etiology that remain with respect to these claims.

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to undertaking action responsive to the above, to ensure that that all due process requirements are met and the record is complete,, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the Denver VA Medical Center (VAMC) and that records dated through July 2016 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  See also Dunn v. West, 11 Vet. App. 462, 466-467 (1998); Bell v. Lewinski, 2 Vet. App. 611, 613 (1992).

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal, explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish appropriate authorization to obtain all outstanding, pertinent, private (non-VA) medical records.

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159(2016). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the remaining claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Denver VAMC (and any associated facility(ies) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since July 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish appropriate authorization to obtain all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
3.  If the Veteran responds, assist her in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo neurological examination, by an appropriate physician, to obtain information as to the nature and etiology of current disability(ies) affecting the legs..

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All indicated tests and studies (to include appropriate diagnostic testing to confirm or rule out radiculopathy) , should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

For each leg, the physician should clearly identify all disability(ies) underlying the Veteran's complaints of numbness, pain, and tingling, to include radiculopathy, currently present, or present at any point pertinent to the current claims-even if now asymptomatic or resolved.

Then, for each such identified disability, the physician should provide opinion, consistent with sound medical judgment, addressing whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:

(a) had its onset during service or is otherwise the result of in-service injury or disease, to include the Veteran's complaints of numbness and notations of positive radiculopathy in service, or, if not,

(b) constitutes a separately ratable manifestation of service-connected back disability; or 

(c)was caused  OR is or has been aggravated (permanently worsened beyond natural progression) by the Veteran service-connected back disability and/or service connected psychiatric disability, to include the medications prescribed therefor.  If aggravation is found, the physician should attempt to quantify the extent of additional disability resulting from the aggravation, to include by identifying , to the extent possible, the baseline level of the disability prior to the aggravation. 

In addressing the above, the physician must consider and discuss all relevant medical and other objective evidence, to particularly include the notations of toxic-myopathy and drug allergies related to psychiatric medications throughout the STRs.  

The physician also must consider and discuss all lay assertions of record, to include the Veteran's t assertions as to the nature, onset and continuity of symptoms.

Notably, with respect to direct service connection, the absence of documented evidence of associated symptoms shortly after service should not, alone, serve as the sole basis for a negative opinion.  

In this regard, the physician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically be acknowledged and considered in formulating  opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination of her right foot by an appropriate physician, preferably, a podiatrist.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND), must be made available to the designated physician, and the /examination report should include discussion of the Veteran's documented history and lay assertions. 

All  appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The physician should clearly identify all disability(ies) affecting the Veteran's right foot (to include flat foot and plantar fasciitis) currently present, or present  at any time pertinent to the current claim-even if now asymptomatic or resolved.

Then, for each such identified disability, the physician should provide opinion, consistent with sound medical judgment, addressing whether it is at least as likely as not (i.e.,  a 50 percent or greater probability) that the disability had its onset during service, or is otherwise medically-related to service, to include the notation of plantar fasciitis therein. 

In addressing the above, the physician must consider and discuss all relevant in service medical evidence and post-service medical evidence.  The physician must also consider and discuss all lay assertions-to include the Veteran's competent assertions as to nature, onset and continuity of symptoms.

Notably, the absence of documented evidence of associated symptoms shortly after service should not, alone, serve as the sole basis for a negative opinion.  

In this regard, the physician is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically be acknowledged and considered in formulating  opinions.  If the Veteran's assertions in any regard are discounted, the examiner should clearly so state and explain why.

All examination findings/testing results,  along with complete, clearly-stated rationale for the conclusions reached, must be provided.
 
6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the requested actions, and any other development and/or notification action deemed warranted,  adjudicate the remaining claims on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA files(s) since the last adjudication) and legal authority. 

8.  If any benefit(s) sought on appeal(s) remains denied, furnish to the Veteran and her representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


